DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered. Claim(s) 10, 14-16, 18-20 have been amended. Claim(s) 1-20 are pending in the application. The claim rejection under 35 USC § 112 to claims 10-15 has been withdrawn in view of amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto et al. (US 20140125699) in view of Cote et al. (US 9460561), and further in view of Koga (US 20190289421).
Regarding claim 1, Lotto discloses A method for visualizing a model of an object in a two-dimensional environment (Lotto, “[0014] Rendering a digital element associated with a , the method comprising: 
receiving, with a processor, a superimposing request to superimpose the model of the object onto the two-dimensional environment (Lotto, “[0021] FIG. 3 is a flowchart illustrating an embodiment of a process for placing a digital element. The process of FIG. 3 may be implemented on device 102 and/or server 106 of FIG. 1. At 302, a selection of a digital element is received. In some embodiments, receiving the selection of the digital element includes receiving an indication of a digital element to be placed”); 
 superimposing, with the processor, the model of the object onto the two-dimensional environment based on the superimposing request with a scale and a perspective based on the two-dimensional environment; visualizing, via a video display unit communicatively coupled to the processor, a resulting image with the model of the object superimposed onto the two-dimensional environment with a scale and a perspective based on the scale and the perspective of the model of the object and a position of the model of the object within the two-dimensional environment (Lotto, “[0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image /animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation. The visual representation may include an image, an animation, an icon, a color specification, a size specification, and a notification to provide to indicate the digital element may be obtained. [0041] At 610, the determined visual representation of the digital element is rendered over the determined world view. (R)endering the visual representation includes 
adjusting, with the processor, a visual appearance of the model of the object when the model of the object is selected for modification (Lotto, “[0035] At 602, a digital element to render is selected. In some embodiments, selecting the digital element includes receiving at least a portion of the identification received in 508 of FIG. 5. [0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image/animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation. [0041] As the device moves closer to the location of the digital element, the visual representation of the digital element may be scaled (e.g., to become larger) to follow visual perspective rules in creating an illusion that the user approaching closer to the digital element”).
On the other hand, Lotto fails to explicitly disclose but Cote discloses A method for visualizing a three-dimensional model of an object in a two-dimensional environment (Cote, abstract, “In one embodiment, a two-dimensional (2-D) drawing is shown in an augmented reality view on a display screen of an electronic device. A three-dimensional (3-D) model is imposed within a view of the physical structure captured by a camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cote and Lotto. That is, applying the 3D model 
 On the other hand, Lotto in view of Cote fails to explicitly disclose but Koga discloses determining, with the processor, an acoustic property of the environment relative to the object (Koga, ““[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. The sound output unit is capable of converting the generated multichannel sound information into stereo sound information and outputting it. [0054] FIGS. 2A-2C are diagrams showing a brief overview of the processing that is based on a relative position of sound information. [0089] When there is sound information to be presented, a position to localize sound and a volume thereof are determined based on a relationship between the user U and a distance from sound information that exists fixedly or a direction of the sound information from the user”. Therefore, the volume and position/direction, displacement information of the environment relative to the object are determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koga into the combination of Lotto and Cote, to include all limitations of claim 1. That is, adding determining the acoustic property of the environment relative to the object of Koga to the 2D environment relative to the 3D model of the object of Lotte and Cote. The motivation/ suggestion would have been a user can intuitively understand requisite information as sound information (Koga, [0007]).

On the other hand, Lotto in view of Cote fails to explicitly disclose but Koga discloses generating, with the processor, and providing, via a signal generation device communicatively coupled to the processor, an audible tone based on the position of the model of the object within the two-dimensional environment (Koga, “[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. The sound output unit is capable of converting the generated multichannel sound information into stereo sound information and outputting it”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koga into the combination of Lotto and Cote. That is, adding the sound content based on the position of a sound source of Koga to the object model of Lotto and Cote. The motivation/ suggestion would have been a user can intuitively understand requisite information as sound information (Koga, [0007]).
Regarding claim 7, Lotto in view of Cote and Koga discloses The method of claim 4.
On the other hand, Lotto in view of Cote fails to explicitly disclose but Koga discloses adjusting, with the processor, the audible tone to account for the acoustic property of the two-dimensional environment (Koga, “[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. 
Regarding claim 8, Lotto in view of Koga and Cote discloses The method of claim 1, wherein the three-dimensional model of the object has been disclosed.
On the other hand, Lotto in view of Cote fails to explicitly disclose but Koga discloses visualizing, via the video display unit, a set of sound waves emanating from the model of the object based on the position of the model of the object within the two- dimensional environment (Koga, fig.2, fig.12, “[0055] For example, in FIG. 2A, processing of making the sound information A heard in a small volume from a front direction on the left of the user U is carried out. After that, as shown in FIG. 2B, processing of making the sound information A heard in a large volume from the immediate left of the user U is carried out. After that, as shown in FIG. 2C, processing of making the sound information A heard in a small volume from a back direction on the left of the user U is carried out. As a result, a feeling of the sound information A approaching the user U from the front direction on the left and moving away after that or a feeling of the user U approaching the sound source A in the front direction on the left and overtaking it can be imparted to the user U”). The same motivation of combining Koga to Lotto and Cote in claim 4 applies here.
Regarding claim 10, Lotto discloses A system for visualization of a model of an object in a two-dimensional environment, the system comprising: a processor; and a storage device, the storage device containing instructions executable by the processor comprising (Lotto, “[0012] The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a : 
a superimposing module configured to superimpose, based on a superimposing request, a model of the object onto the two- dimensional environment with a scale and a perspective based on the two- dimensional environment; a visualizing module configured to adjust a visual display of the model of the object when the model of the object is selected for modification; and a saving module configured to save the a resulting image, in response to a request to save the resulting image (Lotto, “[0016] storage 112 includes user configuration information and a cached database of digital elements located near device 102. In some embodiments, device 102 provides an augmented reality view displayed on a screen of device 102. [0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image /animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation. The visual representation may include an image, an animation, an icon, a color specification, a size specification, and a notification to provide to indicate the digital element may be obtained. [0041] At 610, the determined visual representation of the digital element is rendered over the determined world view. (R)endering the visual representation includes superimposing the visual representation of the digital element (e.g., appropriately scaled/skewed following visual perspective rules) based on a distance between a viewing device and digital element location at the appropriate location on the determined world 
On the other hand, Lotto fails to explicitly disclose but Cote discloses wherein the resulting image comprises the three- dimensional model of the object superimposed onto the two-dimensional environment (Cote, abstract, “In one embodiment, a two-dimensional (2-D) drawing is shown in an augmented reality view on a display screen of an electronic device. A three-dimensional (3-D) model is imposed within a view of the physical structure captured by a camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cote and Lotto. That is, applying the 3D model of Cote to the overlaid object of Lotto. The motivation/ suggestion would have been By interjecting the 3-D model into the view, the 2-D drawings may be presented in a more understandable manner to the user (Cote, col.2, lines 2-5).
On the other hand, Lotto in view of Cote fails to explicitly disclose but Kim discloses adjust an audio display of the object based on an acoustic property of the two-dimensional environment relative to the object in the two-dimensional environment (Koga, ““[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. The sound output unit is capable of converting the generated multichannel sound information into stereo sound information and outputting it. [0054] FIGS. 2A-2C are diagrams showing a brief overview of the processing that is based on a relative position of sound information. [0089] When there is sound information to be presented, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koga into the combination of Lotto and Cote, to include all limitations of claim 10. That is, adding displaying the speaker based on acoustic property of the environment relative to the object of Koga to the 2D environment relative to the 3D model of the object of Lotte and Cote. The motivation/ suggestion would have been a user can intuitively understand requisite information as sound information (Koga, [0007]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote and Koga, and further in view of Elber (US 20130100133).
Regarding claim 2, Lotto in view of Cote and Koga discloses The method of claim 1.
Lotto further discloses when the model of the object is selected for one of positioning in the two-dimensional environment and replacing with another model (Lotto, “[0032] In some embodiments, one or more digital elements identified in the received identification are selected using one or more user preferences. In some embodiments, the identification of one or more elements is periodically and/or dynamically received. For example, as a physical location of a device receiving the identification changes and/or as digital elements are updated, updated identification is received as updated and/or at a periodic interval.”).
increasing or decreasing a shading of the three-dimensional model of the object (Elber, “[0047] In such a manner, geometry in the presentation is defined as graphical multidimensional objects having three dimensions or more, and when a user selects a basic function such as transformation or deformation or change in shading, the same function is applied on textual content and on video files or any other geometry, for example a CT scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Elber into the combination of Lotto and Koga, Cote, to include all limitations of claim 2. That is, adding the replacing an object of Lotto to the 3D model of object in claim 1, and adding the shading change of the 3D model of Elber to the adjusting the visual appearance of the 3D model of the object when the object is selected by the user for one of positioning in the 2D environment of Lotto, Cote and Koga. The motivation/ suggestion would have been for generating a multi-dimensional dynamic and interactive presentation (Elber, [0044]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote and Koga, and further in view of Ying et al. (US 20110227910).
Regarding claim 3, Lotto in view of Cote and Koga discloses The method of claim 1.
On the other hand, Lotto in view of Cote and Koga fails to explicitly disclose but Ying discloses visualizing an outer boundary color on an outer boundary of the three- dimensional model of the object (Ying, “[0097] B. Replace the pixels in the RGBA image which have values of one in the 3D contour volume with a desired color for contour highlighting of the selected object to generate a contour highlighted RGBA image as shown in Step 821”).
.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote, Kim and Koga, and further in view of Izadi et al. (US 20120194517 A1).
Regarding claim 5, Lotto in view of Cote, Kim and Koga discloses The method of claim 4.
On the other hand, Lotto in view of Cote, Kim and Koga fails to explicitly disclose but Izadi discloses adjusting the audible tone based on the scale and the perspective of the two-dimensional environment (Izadi, “[0054] There are many different ways that the application performance (or operation) may be adjusted based on the identified objects (in block 608) and this may depend upon the type of object which has been identified. Where the object is an active object, such as a speaker, the audio output of the interactive computing system may be adjusted (block 681) to take into consideration to location and spacing of speakers”. Therefore, different location and spacing of identified object indicate different perspective and scale of the image including the identified object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Izadi into the combination of Lotto in view of Cote, Kim and Koga, to include all limitations of claim 5. That is, adding the adjusted audio .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote, and Koga, and further in view of Izadi et al. (US 20120194517 A1) and Geisner et al. (US 20130083173 A1).
Regarding claim 6, Lotto in view of Cote and Koga discloses The method of claim 4.
On the other hand, Lotto in view of Cote and Koga fails to explicitly disclose but Geisner discloses receiving, with the processor, an updated position of the three- dimensional model of the object within the two-dimensional environment; visualizing, with the processor, an updated resulting image with the three- dimensional model of the object superimposed onto the two-dimensional environment at the updated position (Geisner, “abstract, Technology is described for providing a virtual spectator experience for a user of a personal A/V apparatus including a near-eye, augmented reality (AR) display. [0006] The 3D virtual data representing the one or more objects participating in the event at the first location are mapped by the first set of one or more processors to one or more positions in the second 3D coordinate system for the second location. [0041] Capture devices 20 may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space including surfaces and objects, may be captured, analyzed, and tracked. Such information may be used for example, to update display positions of virtual objects, displaying location based information to a user, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Geisner into the combination of Lotto, Cote, and Koga. That is, adding the virtual object updating of Geisner to the visualizing system of Lotto, Cote, and Koga. The motivation/ suggestion would have been to provide a virtual spectator experience of an event for a user of the apparatus (Geisner, [0003]).
On the other hand, Lotto, Cote, Koga and Geisner fails to explicitly disclose but Izadi discloses adjusting, with the processor, the audible tone according to a change in relationship between a point of view and the position of the model of the object (Izadi, “[0054] There are many different ways that the application performance (or operation) may be adjusted based on the identified objects (in block 608) and this may depend upon the type of object which has been identified. Where the object is an active object, such as a speaker, the audio output of the interactive computing system may be adjusted (block 681) to take into consideration to location and spacing of speakers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Izadi into the combination of Lotto, Cote, Koga and Geisner, to include all limitations of claim 6. That is, adding the adjusted audio output based on location and spacing of Izadi to adjust the audible tone based on the updated location of the 3D model of object of Lotto, Cote, Koga and Geisner. The motivation/ suggestion would have been the system may be able to simulate the effect of a surround sound system or a real surround system may be able to use the full 3D room reconstruction to calibrate and optimize its output (Izadi, [0054]).
(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote and Koga, and further in view of Passmore et al. (US 20090128621 A1).
Regarding claim 9, Lotto in view of Cote and Kim discloses The method of claim 1.
On the other hand, Lotto in view of Cote and Koga fails to explicitly disclose but Passmore discloses visualizing, with the processor, an indicator on the two-dimensional environment, the indicator indicating that the scale and the perspective of the two-dimensional environment is added to the two-dimensional environment (Passmore, “[0065] The positions and/or the size of the target 8 and/or the identifiable points 13 in the image may be indicative of, for example, a perspective of the image, a scale of the image, a vertical translation of the image, a horizontal translation of the image, and/or a rotation of the image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Passmore into the combination of Lotto and Koga, Cote, to include all limitations of claim 9. That is, adding the indicative points of Passmore to indicate the scale and perspective of an image of Lotto, Cote and Koga. The motivation/ suggestion would have been to provide a system and/or a method for automated stereoscopic alignment of images that has a target having two or more identifiable points to scale the video streams (Passmore, [0030]).
Claim 11 recites similar limitations as claim 9 thus is interpreted and rejected for the same reason as claim 9.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote and Koga, and further in view of Vats (US 20180033210).
Regarding claim 12, Lotto in view of Cote and Koga discloses The method of claim 1.
wherein the visualizing module is configured to display the object on a surface of the three-dimensional model of the object (Vats, claim 31, “if the displayed 3D model comprises a surface which corresponds to light-emitting part in the real object, then a video is used as texture on said light-emitting part surface of the 3D model to represent lighting as dynamic texture change”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Vats into the combination of Lotto and Koga, Cote, to include all limitations of claim 12. That is, adding the surface visualization of Vats to the 3D object of Lotto, Cote and Koga. The motivation/ suggestion would have been The use of video enhances reality in displaying dynamic texture changes for function part for lighting effect (Vats, [0136]).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Cote and Koga, and further in view of Mullins (US 20150185826 A1).
Regarding claim 13, Lotto in view of Cote and Koga discloses The system of claim 10.
On the other hand, Lotto in view of Cote and Koga fails to explicitly disclose but Mullins discloses wherein the visualizing module is configured to display the object away from the three-dimensional model of the object (Mullins, “[0027] Examples of manipulation include, but are not limited to, positional translation of virtual objects, addition of virtual objects (e.g., a virtual object appearing on the display screen), addition of graphic effects on virtual objects, removal of virtual objects (e.g., a virtual object disappearing from the display screen), and removal of graphic effects on virtual objects”).  

Regarding claim 14, Lotto in view of Cote and Koga discloses The system of claim 10.
On the other hand, Lotto in view of Cote and Koga fails to explicitly disclose but Mullins discloses wherein the storage device further contains instructions executable by the processor comprising a moving module configured to move a position of the three-dimensional model of the object from a first position to a second position (Mullins, fig. 4C, “[0028] In one example, the software application may comprise a game that involves the movement of a ball. The ball may be a virtual object of the game, as it is displayed on the display screen during the running of the game on the computing device”). The same motivation of claim 13 applies here.
Regarding claim 15, Lotto in view of Cote, Koga and Mullins discloses The system of claim 14.
On the other hand, Lotto in view of Cote and Koga fails to explicitly disclose but Mullins discloses wherein the visualizing module is configured to adjust the visual display of the three-dimensional model of the object when the three- dimensional model of the object is selected for moving, with the moving module, the position of the three-dimensional model of the object (Mullins, fig. 4B and 4C, “[0036] In some embodiments, virtual functions are scaled based on an analysis of the image data of the real-world physical content. This analysis .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Staicut et al. (US 20140279242), and further in view of Koga (US 20190289421).
Lotto Regarding claim 16, Lotto discloses A system for visualization of a model of an object in a two-dimensional environment (Lotto, “[0014] Rendering a digital element associated with a physical region is disclosed. For example, a digital element such as a message, a record, a digital file, or a coupon is placed by a user for a specific geographical location”), the system comprising: 
a processor; and a storage device, the storage device containing instructions executable by the processor (Lotto, “[0012] The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”) comprising:
 a superimposing module configured to superimpose a first model of a first object onto the two-dimensional environment with a scale and a perspective based on the two-dimensional environment; a visualizing module configured to: display the first object or the second object with a scale and a perspective based on a position of the first model of the first or the second model of the second object in the two- dimensional environment (Lotto, “[0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image /animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation. The visual representation may include an image, an animation, an icon, a color specification, a size specification, and a notification to provide to indicate the digital element may be obtained. [0041] At 610, the determined visual representation of the digital element is rendered over the determined world view. (R)endering the visual representation includes superimposing the visual representation of the digital element (e.g., appropriately scaled/skewed following visual perspective rules) based on a distance between a viewing device and digital element location at the appropriate location on the determined world view corresponding to the location of the digital element. The created augmented reality view displays the digital element as being placed within the augmented reality world”); and 
adjust a visual appearance of the first model of the first object or the second model of the second object when the first model of the first or the second model of the second object is selected for modification (Lotto, “[0035] At 602, a digital element to render is selected. In some embodiments, selecting the digital element includes receiving at least a portion of the identification received in 508 of FIG. 5. [0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image/animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation.  
On the other hand, Lotto fails to explicitly disclose but Staicut discloses A system for visualizing of a three-dimensional model of an object in a two-dimensional environment (Staicut, “[0053] The captured product image viewpoints can include any viewing position, angle or point of an object in 2-D or 3-D space. [0056] The viewpoint identifier can identify a particular position and orientation in 2-D or 3-D space at which the product image was captured/viewed, such as a front view, left-side view, x-y view, x-y-z view, and so forth. [0061] Alternatively, the object image can also take the form of a 3-D generated model, such as of the user or of a generic object profile. [0125] The viewpoint may be defined by two -dimensional space or three -dimensional space”);
a replacement module configured to remove, in response to a replacement request, the first three-dimensional model of the first object and superimpose a second three- dimensional model of a second object at a same position as the first three- dimensional model of the first object within the two-dimensional environment (Staicut, fig.6, “[0080] For example, if an overlay position was previously determined with respect to one of the displayed products or another product in the same category, then that position can be used as a default for all other product images of products in the same category. [0081] At reference 622, the user device displays the overlaid images of one or multiple (or more) or all of the products on the same screen page or on separate screen pages. [0087] In addition, multiple try outs of the same or different products, in the same or different categories, can also be performed on the same object image”. Therefore, for example, if the user requests to try out a second sunglasses after a ; 
a saving module configured to save a resulting image, based on a request to save the resulting image, wherein the resulting image comprises the first three- dimensional model of the object or the second three-dimensional model of the second object superimposed onto the two-dimensional environment; an uploading module configured to upload the resulting image to a social network (Staicut, “[0065] If no adjustment is to be performed, the process 300 proceeds to reference 328 in which the user device determines whether to save, send or upload the overlaid image to a destination. If the overlaid image is to be saved, sent or uploaded, the user device saves, sends or uploads the overlaid image and associated information to a designated destination. For example, the user device saves the overlaid image and associated information locally or remotely, or saves it to the user's profile data (e.g., an example of which is shown in FIG. 25); the user device sends the overlaid image and associated information by email to a remote destination; or the user device uploads a copy of the overlaid image to a social media site (e.g., Facebook, Twitter, etc.) of the user or some other entity. [0087] Furthermore, the user may save, send, upload or modify an overlaid image at any time”); and 
a purchasing module configured to receive a purchasing request for the object (Staicut, “[0066] the process 300 proceeds to reference 330 in which the user device determines whether a request has been made to purchase one or more of the selected products. If so, the user device interacts with the product transaction system to complete the purchase transaction at reference 336”).
On the other hand, Lotto in view of Staicut fails to explicitly disclose but Kim discloses generate an audible tone adjusted based on the position of the first model of the first object or the second model of the second object within the two- dimensional environment and based on an acoustic property of the two-dimensional environment (Koga, “[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. The sound output unit is capable of converting the generated multichannel sound information into stereo sound information and outputting it. [0089] When there is sound information to be presented, a position to localize sound and a volume thereof are determined based on a relationship between the user U and a distance from sound information that exists fixedly or a direction of the sound information from the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koga into the combination of Lotto and Staicut. That is, adding the sound output based on the position, direction and volume information of Koga to the 3D object model of Lotto and Cote. The motivation/ suggestion would have been a user can intuitively understand requisite information as sound information (Koga, [0007]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Staicut and Koga, and further in view of Izadi et al. (US 20120194517 A1).
Regarding claim 17, Lotto in view of Staicut and Koga discloses The system of claim 16.
On the other hand, Lotto in view of Staicut and Koga fails to explicitly disclose but Izadi discloses wherein the visualizing module is further configured to adjust the audible tone based on the scale and the perspective of the two-dimensional environment (Izadi, “[0054] There are many different ways that the application performance (or operation) may be adjusted based on the identified objects (in block 608) and this may depend upon the type of object which .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Izadi into the combination of Lotto in view of Staicut and Koga, to include all limitations of claim 17. That is, adding the adjusted audio output based on location and spacing of Izadi to adjust the audible tone based on the scale and perspective of an image of Staicut, Koga and Lotto. The motivation/ suggestion would have been the system may be able to simulate the effect of a surround sound system or a real surround system may be able to use the full 3D room reconstruction to calibrate and optimize its output (Izadi, [0054]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Staicut and Koga, and further in view of Izadi et al. (US 20120194517 A1) and Geisner et al. (US 20130083173 A1).
Regarding claim 18, Lotto in view of Staicut, Kim and Izadi discloses The system of claim 17. On the other hand, claim 18 is amended by adding optional limitations via the conjunction word “or”, thus it still recites similar limitations as claim 6, therefore, it is rejected for the same reason as addressed above in claim 6. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Staicut and Koga, and further in view of Elber (US 20130100133).
Regarding claim 19, Lotto in view of Staicut, Koga discloses The system of claim 16. On the other hand, claim 19 is amended by adding optional limitations via the conjunction word .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Staicut and Koga, and further in view of Ying et al. (US 20110227910).
Regarding claim 20, Lotto in view of Staicut, Koga discloses The system of claim 16. On the other hand, claim 20 is amended by adding optional limitations via the conjunction word “or”, thus it still recites similar limitations as claim 3, therefore, it is rejected for the same reason as addressed above in claim 3.
Response to Arguments
Applicant's arguments filed on 1/25/2022 have been fully considered but they are not persuasive. 
The applicant submits: Lotto, Cote, and Kim fail to teach the subject matter of the claim. Therefore, claim 1 is patentable over the cited references. Independent claim 10 includes similar subject matter to that of claim 1 and is allowable for at least the reasons stated above with respect to claim 1. Accordingly, Applicant respectfully requests that the rejection of claims 1 and 10 under 35 U.S.C. § 103 be withdrawn. Lotto, Staicut, and Kim fail to teach the subject matter of the claim. Therefore, claim 16 is patentable over the cited references (Remarks, pages 10-11).
The examiner respectfully disagrees. Koga discloses “[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. The sound output unit is capable of converting the generated multichannel sound information into stereo sound information and outputting it. [0054] FIGS. 2A-2C are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        3/2/2022